Order entered September 28, 2016




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-16-00377-CR

                                IVORY MONTWAIN NAILS, Appellant

                                               V.

                                  THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. F13-58191-L

                                            ORDER
        The Court REINSTATES this appeal.

        On September 16, 2016, we ordered the trial court to make findings regarding why

appellant’s brief had not been filed. On September 23, 2016, we received appellant’s brief and a

motion to extend time to file the same. Because findings are no longer necessary, we VACATE

the September 16, 2016 order.

        We GRANT appellant’s September 23, 2016 motion and ORDER appellant’s brief filed

as of the date of this order.

                                                      /s/   ADA BROWN
                                                            JUSTICE